Citation Nr: 9935562	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-04 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating greater than 20 percent for residuals 
of an old compound fracture of the right os calcis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1940 to April 
1943.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1997, in which the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to a rating greater than 20 percent for residuals 
of an old compound fracture of the right os calcis.  The 
veteran subsequently perfected an appeal of that decision.  A 
hearing on this claim was held in Waco, Texas, on October 26, 
1999, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's residuals of an old compound fracture of 
the right os calcis are manifested by x-ray evidence of a 
slightly shortened calcaneus, which is solidly healed with no 
gross displacement and unremarkable surrounding joints; a 
knobby feeling on the right os calcis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of an 
old compound fracture of the right os calcis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5284 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his residuals of a lumbar disc injury constitute 
a plausible or well-grounded claim.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board further finds that the VA 
has met its statutory obligation to assist him in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991).

The veteran was originally granted entitlement to service 
connection for residuals of an old compound fracture of the 
right os calcis in a June 1944 RO decision, and a 
noncompensable rating was assigned thereto, effective July 
13, 1943.  In a January 1946 decision, the veteran's 
disability evaluation was increased to 20 percent.  In rating 
decisions of November 1947, April 1949, July 1972, February 
1977, February 1981, March 1986, March 1988, March 1989, 
September 1990, and March 1996, this evaluation was confirmed 
and continued.  In June 1997 the RO again denied the veteran 
an increased evaluation, and this decision is now on appeal.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Governing VA regulations, set forth at 38 C.F.R. §§ 4.40, 
4.45 (1999) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1999).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's residuals of an old compound fracture of the 
right os calcis by application of the criteria set forth in 
Diagnostic Code 5284.  Under this provision, a 20 percent 
evaluation is assigned for a moderately severe foot injury, 
and a 30 percent evaluation for a severe foot injury.

Examining the regulations governing musculoskeletal 
disabilities, the Board notes that none of the other 
provisions permitting a higher rating are applicable to the 
veteran's disability.  Specifically, there is no medical 
evidence to indicate that he has, or is service-connected 
for, ankylosis, (Diagnostic Code 5270); flatfoot (Diagnostic 
Code 5276); claw foot (Diagnostic Code 5278); a malunion or 
nonunion of the tarsal or metatarsal bones (Diagnostic Code 
5284); or that he has clinical evidence of arthritis 
(Diagnostic Codes 5003, 5010).  Absent any medical indication 
of these disabilities or symptoms, there is no basis for 
application or consideration of an increased rating under 
these provisions.

The veteran testified at his October 1999 Board hearing that 
he could not maneuver his foot, has difficulty getting his 
shoes on and off, he can't walk, stand, and his ankle is not 
stable.  He also testified that a doctor told him he might 
have to have his foot taken off.  He also testified that he 
is seen once a year for treatment of his right foot.

A review of the entire record reveals that the veteran had a 
cerebral vascular accident (CVA) in April 1972.  Medical 
evidence since this incident, including January 1977 and 
January 1981 VA examination reports, have attributed his 
current neurological symptomatology to complications of his 
CVA and not his service-connected residuals of an old 
compound fracture of the right os calcis.  In fact, the 
January 1981 VA examination report states that the veteran's 
flail foot, foot drop and decreased sensation below the right 
knee are due to the CVA.  Additionally, an August 1994 
treatment notation states that the veteran uses an electric 
scooter due to his CVA.  Accordingly, the Board finds that 
those symptoms not attributed to his service-connected 
disability are not appropriately considered in evaluating his 
current level of disability.  
Current medical evidence includes VA outpatient and hospital 
treatment records for the periods from August 1994 to 
September 1995 and March 1996 to October 1996.  These 
treatment records include treatment for bipedal edema due to 
insulin dependent diabetes in March 1996, and treatment for 
an August 1997 skin irritation on the right first metatarsal 
caused by rubbing of the skin.  No open wounds were noted.  
No other treatment for his right foot disability is noted.

A June 1999 VA examination report notes that the right os 
calcis has a knobby feeling, and that there is a 1/2 centimeter 
round, depressed scar on the medial aspect of the heel.  The 
veteran was also noted to have foot drop and decreased 
sensation over the anterior and posterior aspect of the right 
lateral leg.  However, as noted above, in prior medical 
records these symptoms have been attributed to residuals of 
the veteran's CVA in 1972.  

X-ray evidence from June 1999 shows a slightly shortened 
calcaneus probably due to the old fracture, which is solid, 
healed with no gross displacement.  The surrounding joints 
were unremarkable and no new acute bony changes were noted.  
The examiner's impression was an old injury to the right os 
calcis, a healed blister of the right heel, right foot drop, 
and a healed fracture of the right os calcis.

Considering this evidence and the veteran's testimony, the 
Board finds that the moderately severe evaluation currently 
applied to the veteran's disability is appropriate.  The 
veteran's inability to walk, foot drop and decreased 
sensation are not attributable to his service-connected 
disability, and his reports of pain and bony deformity are 
adequately compensated in his 20 percent rating for a 
moderately severe disability.  This is further indicated by 
the clinical evidence which shows his old fracture to be well 
healed without displacement.  Accordingly, the Board 
concludes that an increased rating for the veteran's service-
connected residuals of an old compound fracture of the right 
os calcis is not warranted.  

The Board further notes that a compensable rating for the 
veteran's reported scar on the medial aspect of his heel is 
not warranted as there is no indication that this scar is 
tender and painful or is poorly nourished with repeated 
ulceration.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1999).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a rating greater than 20 percent for residuals 
of an old compound fracture of the right os calcis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

